United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-2677
                                    ___________

United States of America,              *
                                       *
             Appellee,                 *
                                       *
       v.                              *
                                       * Appeal from the United States
Charles V. Hyde,                       * District Court for the
                                       * District of Nebraska.
             Appellant,                *
                                       * [UNPUBLISHED]
Phyllis R. Hyde; Mary K. Hyde;         *
Michael K. Hyde, Co-Conservators       *
of the Conservatorship Estate of       *
Luelle R. Hyde, a Protected Person,    *
                                       *
             Defendants.               *
                                  ___________

                            Submitted: October 28, 1999
                                Filed: November 5, 1999
                                    ___________

Before BOWMAN, FAGG, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.
      Charles V. Hyde appeals pro se from the district court’s1 entry of default
judgment in favor of the United States pursuant to Federal Rule of Civil Procedure
55(b)(2) in this foreclosure action. After review of the record and the parties’ briefs,
we conclude the district court did not abuse its discretion. See Ackra Direct Mktg.
Corp. v. Fingerhut Corp., 86 F.3d 852, 856 (8th Cir. 1996). Accordingly, we affirm.
See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.

                                          -2-